 



EXHIBIT 10.2

EXECUTION VERSION



 

AMENDMENT NO. 1, dated as of February 14, 2017 (this “Amendment”), to the
Collateral Agreement dated as of November 21, 2014, among SCIENTIFIC GAMES
INTERNATIONAL, INC., a Delaware corporation (the “Issuer”), SCIENTIFIC GAMES
CORPORATION, a Delaware corporation (“Holdings”), the Subsidiary Guarantors
party thereto (each of the foregoing, together with the Issuer and Holdings, the
“Grantors”) and DEUTSCHE BANK TRUST COMPANY AMERICAS, as Collateral Agent (the
“Collateral Agent”) (as amended, restated, modified and supplemented from time
to time, the “Security Agreement”). Capitalized terms used and not otherwise
defined herein shall have the meanings assigned to such terms in the Security
Agreement.

 

WHEREAS, Section 8.1 of the Collateral Agreement provides that the Collateral
Agreement may not be amended except in accordance with Article 9 of that certain
Indenture, dated as of November 21, 2014, among the Issuer as successor issuer
thereunder, Deutsche Bank Trust Company Americas, as trustee (in such capacity,
the “Trustee”), the Collateral Agent, Holdings and the other guarantors party
thereto (as supplemented to date, the “Indenture”) and each Additional Pari
Passu Agreement.

 

WHEREAS, Section 9.01(1) of the Indenture provides that the Issuer and the
Trustee may amend any Security Document in order to cure any ambiguity, defect
or inconsistency so long as such change does not adversely affect the rights of
any Holders in any material respect and Section 9.01(3) of the Indenture
provides that the Issuer and the Trustee may amend any Security Document in
order to provide for the issuance of Additional Securities in accordance with
the provisions set forth in the Indenture;

 

WHEREAS, the Issuer, the other Grantors and the Trustee desire to amend the
Security Agreement on the terms set forth herein;

 

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:

 

Section 1. Amendment to Security Agreement. The Security Agreement is, effective
as of the Amendment No. 1 Effective Date (as defined below), hereby amended:

 

(i)       by amending the definition of “Additional Pari Passu Lien Obligations”
by:

 

(1)       adding the words “either (A)” directly after the words “other
obligations constitute” in clause (2) thereof;

 

(2)       adding the words “or (B) Permitted Indebtedness described in clause
(2) of the definition of Permitted Indebtedness in the Indenture” following the
words “as defined in the Indenture” in clause (2) thereof; and

 



 

 

 

(3)       replacing the reference to “Section 8.16 and” in clause (3) thereof
with a reference to “Section 8.15 and, except in the case of Additional
Securities”.

 

(ii)       by amending the definition of “Notes Obligations” to replace the
reference to “Section 8.16” therein with a reference to “Section 8.15”

 

(iii)       by amending Section 8.15 by:

 

(1)       adding “or Permitted Indebtedness described in clause (2) of the
definition of Permitted Indebtedness in the Indenture, in each case,” before
“for purposes of the Indenture” in clause (a)(i) thereof; and

 

(2)       deleting footnote 1 on the first paragraph of such section.

 

(iv) by amending Annex V to replace the reference to Section 8.16 therein with a
reference to Section 8.2.

 

Section 2. Representations and Warranties, No Default. The Issuer and the
Guarantors, jointly and severally, hereby represent and warrant that as of the
Amendment No. 1 Effective Date, after giving effect to the amendments set forth
in this Amendment, (i) no Default or Event of Default exists and is continuing
and (ii) all representations and warranties contained in the Indenture and
Security Agreement are true and correct in all material respects on and as of
the date hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they were true and correct
in all material respects as of such earlier date (provided that representations
and warranties that are qualified by materiality are true and correct (after
giving effect to any qualification therein) in all respects on and as of the
date hereof).

 

Section 3. Effectiveness. Section 1 of this Amendment shall become effective on
the date (such date, if any, the “Amendment No. 1 Effective Date”) that the
Trustee shall have received executed signature pages hereto from each Grantor.

 

Section 4. Counterparts. This Amendment may be executed by one or more of the
parties to this Amendment on any number of separate counterparts (including by
telecopy or electronic (e.g., “pdf”) transmission), and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.

 

Section 5. Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAWS TO THE EXTENT THAT THE SAME ARE NOT MANDATORILY
APPLICABLE BY STATUTE AND THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION
WOULD BE REQUIRED THEREBY. Each of the parties hereto agrees to submit to the
jurisdiction of the courts of the State of New York in any action or proceeding
arising out of or relating to this Indenture or the Securities.

 



 -2-

 

 

Section 6. Headings. The Section headings used in this Amendment are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

 

Section 7. Effect of Amendment. Except as expressly set forth herein, (i) this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Holders, the
Trustee or the Issuer, in each case under the Security Agreement or any other
Note Document, and (ii) shall not alter, modify, amend or in any way affect any
of the terms, conditions, obligations, covenants or agreements contained in the
Security Agreement or any other provision of either such agreement or any other
Note Document. Each and every term, condition, obligation, covenant and
agreement contained in the Security Agreement or any other Note Document is
hereby ratified and re-affirmed in all respects and shall continue in full force
and effect and nothing herein can or may be construed as a novation thereof.
Each Grantor reaffirms its obligations under the Security Documents to which it
is a party and the validity, enforceability and perfection of the Liens granted
by it pursuant to the Security Documents with all such Liens continuing in full
force and effect after giving effect to this Amendment. This Amendment shall
constitute a Note Document for purposes of the Indenture and from and after the
Amendment No. 1 Effective Date, all references to the Security Agreement in any
Note Document and all references in the Security Agreement to “this Agreement”,
“hereunder”, “hereof” or words of like import referring to the Security
Agreement, shall, unless expressly provided otherwise, refer to the Security
Agreement as amended by this Amendment. Each of the Grantors hereby consents to
this Amendment and confirms that all obligations of such Grantor under the
Security Documents to which such Grantor is a party shall continue to apply to
the Security Agreement, as amended hereby.

 

 -3-

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 



  SCIENTIFIC GAMES INTERNATIONAL, INC.               By: /s/ Michael A.
Quartieri   Name:  Michael A. Quartieri   Title: Executive Vice President, Chief
Financial Officer,     Secretary and Treasurer               SCIENTIFIC GAMES
CORPORATION               By: /s/ Michael A. Quartieri   Name: Michael A.
Quartieri   Title: Executive Vice President, Chief Financial Officer,    
Treasurer and Corporate Secretary               WILLIAMS ELECTRONICS GAMES, INC.
  SCIENTIFIC GAMES SA, INC.   SCIENTIFIC GAMES PRODUCTS, INC.   BALLY
TECHNOLOGIES, INC.   BALLY GAMING, INC.   SG GAMING NORTH AMERICA, INC.        
      By: /s/ Michael A. Quartieri   Name: Michael A. Quartieri   Title:
Treasurer and Secretary               MDI ENTERTAINMENT, LLC   SCIENTIFIC GAMES
NEW JERSEY, LLC             By: Scientific Games International, Inc.,     as its
Sole Member               By: /s/ Michael A. Quartieri   Name:  Michael A.
Quartieri   Title: Executive Vice President, Chief Financial Officer, Secretary
and Treasurer

  



[SGMS - Signature Page to Amendment]

 



 



  GO FOR A MILLION PRODUCTIONS, LLC   SCIENTIFIC GAMES DISTRIBUTION, LLC  
SCIENTIFIC GAMES PRODUCTIONS, LLC               By: SG Gaming North America,
Inc.,     as its Sole Member               By: /s/ Michael A. Quartieri   Name: 
Michael A. Quartieri   Title: Treasurer and Secretary               SHFL
PROPERTIES, LLC   BALLY PROPERTIES EAST, LLC   BALLY PROPERTIES WEST, LLC      
        By: Bally Gaming, Inc.,     as its Sole Member               By: /s/
Michael A. Quartieri   Name: Michael A. Quartieri   Title: Treasurer and
Secretary

 





[SGMS - Signature Page to Amendment]

 

 



  COLLATERAL AGENT:         DEUTSCHE BANK TRUST COMPANY AMERICAS         By:
Deutsche Bank National Trust Company         By: /s/ Chris Niesz   Name:  Chris
Niesz   Title: Assistant Vice President         By: /s/ Kathryn Fischer   Name:
Kathryn Fischer   Title: Assistant Vice President



 



[SGMS - Signature Page to Amendment]

 